ZEL M. FISCHER, Judge.
This matter arises from the Missouri Public Defender Commission (“the Commission”) petitioning this Court for a writ of prohibition ordering the 38th circuit court to withdraw its appointment of the public defender’s office of District 31 (“District 31”) to represent Jared Blacksh*613er because, in so doing, the court violated 18 CSR 10-4.010.
I respectfully dissent from the majority opinion because I believe the issues presented by the writ petition in this case are moot; therefore, the preliminary writ of prohibition issued by this Court should be quashed. I also write separately to recognize that the majority opinion’s analysis of whether counsel was ineffective in this case is in conflict with this Court’s recent decisions in Cooper v. State, 356 S.W.3d 148 (Mo. banc 2011), and Krupp v. State, 356 S.W.3d 142 (Mo. banc 2011).
FACTS
In January 2010, Judge Mark Orr, the presiding judge of the 38th circuit, was notified by the director of the public defender office (“the Director”), pursuant to 18 CSR 1(M.010(2)(A), that District 31 had exceeded the maximum caseload protocol for three consecutive months and, therefore, was at risk of being certified for limited availability. In response, Judge Orr, local prosecutors, and representatives from the public defender’s office followed the procedures of 18 CSR 10-4.010(2),1 met together in both March and April 2010 to attempt to formulate a solution to this problem, but were ultimately unsuccessful. As a result, the caseload of District 31 did not decline, and the Director certified that District 31 would begin limiting its availability for appointed cases starting July 1, 2010.
On July 28, 2010, Blacksher appeared for a preliminary hearing on three felony cases in the associate circuit division. Despite District 31’s announcement that it was no longer accepting appointments for the rest of July, Judge John Waters, who was presiding over the cases, appointed District 31 to represent Blacksher over its objection. District 31 subsequently filed a motion to set aside the appointment, which was overruled, and on that same day, with the benefit of his public defender, Blacksher waived his right to a preliminary hearing and was bound over for further proceedings in the circuit division presided over by Judge Orr.
In September 2010, the Commission sought a petition for a writ of prohibition with this Court. A day later, this Court issued a preliminary writ prohibiting Judge Orr, the judge presiding over Blacksher’s cases, from taking further action in those cases other than to rescind the order appointing District 31 to represent Blacksher, until further order by this Court. In February 2011, on request by the State, this Court modified its preliminary order to allow Blacksher to plead guilty and to be sentenced in two of the felony cases underlying this action and to allow the third case to be dismissed. Shortly thereafter, Blacksher appeared before the court in person and through his counsel, a public defender from District 31. Blacksher pleaded guilty to one count of forgery and one count of burglary; one other count of burglary was dismissed. He was sentenced to five years on each count to run concurrently, and execution of that sentence was suspended.
STANDARD OF REVIEW
The extraordinary remedy of a writ of prohibition is available: (1) to prevent the usurpation of judicial power when the trial court lacks authority or jurisdiction; (2) to remedy an excess of authority, jurisdiction or abuse of discretion where the lower court lacks the power to act as intended; or (3) where a party may suffer irreparable harm if relief is not granted.
*614Prohibition may be used to undo acts done in excess of a court’s authority as long as some part of the court’s duties in the matter remain to be performed and may be used to restrain further enforcement of orders that are beyond or in excess of a court’s authority. Whether a trial court has exceeded its authority is a question of law, which an appellate court reviews independently of the trial court. When a trial court exceeds its authority in appointing the public defender, a writ of prohibition should issue to prohibit or rescind the trial court’s order.
State ex rel. Mo. Pub. Defender Comm’n v. Pratte, 298 S.W.3d 870, 880-81 (Mo. banc 2009) (internal quotations omitted) (emphasis added).
ANALYSIS
A threshold question in this matter is the mootness of the controversy. State ex rel. Reed v. Reardon, 41 S.W.3d 470, 473 (Mo. banc 2001); State ex rel. Chastain v. City of Kansas City, 968 S.W.2d 232, 237 (Mo.App.1998) (applying the doctrine of mootness in a writ context).
With regard to justiciability, a case is moot if a judgment rendered has no practical effect upon an existent controversy. Because mootness implicates the justiciability of a case, the court may dismiss a case for mootness sua sponte. When an event occurs that makes a decision on appeal unnecessary or makes it impossible for the appellate court to grant effectual relief, the appeal is moot and generally should be dismissed.
Chastain, 968 S.W.2d at 237 (internal quotations omitted); see also Reed, 41 S.W.3d at 473.
At the outset, it was my view in February 2011 at the time this Court allowed Blacksher to enter his guilty pleas with the benefit of appointed counsel from District 31, and it remains my view, that no further duties were owed under the order of appointment of counsel and that the writ should have been quashed. In February 2011, all of the cases underlying this proceeding in which a public defender from District 31 was appointed to represent Blacksher were resolved. At that time, any actual or vital controversy in those cases susceptible to relief was resolved. For a writ of prohibition to issue, some of the duties of the circuit court must remain to be performed. Pratte, 298 S.W.3d at 880-81. The circuit court’s judgments accepting Blacksher’s pleas of guilty became final when it sentenced him. Stevens v. State, 208 S.W.3d 893, 894 (Mo. banc 2006). At that time, there were no duties left for the circuit court to perform, and all the issues presented by the Commission’s petition for a writ of prohibition became moot.
The majority opinion appears to recognize that the issues presented by Blacksher’s cases are now moot by stating that “during the course of this appeal [his] case was resolved by a guilty plea;” therefore, the majority opinion only orders the circuit court to “vacate its order appointing the public defender to represent [Blacksher].” Op. at 598. This proceeding involves the request for an extraordinary writ, not an appeal. The continuation of the preliminary writ did not have any practical effect on Blacksher’s cases; in fact, this Court’s mandate vacating the order appointing the public defender is meaningless. None of the relief sought by the Commission’s petition for writ of prohibition would now have any practical effect on Blacksher’s cases or any future case; therefore, the petition is moot. Reed, 41 S.W.3d at 473. The majority seeks to overcome this obstacle by forcing the issues in this proceeding to fit within the “public interest” exception set forth in Gurley v. Mo. Bd. of Private *615Investigator Exam’rs, 361 S.W.3d 406 (Mo. banc 2012). Op. at 603-04. In my view, this Court should not exercise its discretion to issue an extraordinary writ in this case or, for that matter, any case in which it will have no practical effect. The majority opinion specifically states it does not determine the validity of 18 CSR 10-4.010, op. at 611-12, so the opinion does not have any effect on any future case.
In Gurley, this Court recognized the “public interest” exception to the doctrine of mootness. 361 S.W.3d at 414. The exception applies “whenever a case presents an issue that (1) is of general public interest and importance, (2) will recur and (3) will evade appellate review in future live controversies.” Id. Gurley, however, also indicates that if all three of these criteria are not met, the exception does not apply and this Court does not have discretion to entertain the arguments rendered moot. Id.
While I agree that the issues presented in Blacksher’s cases meet two of these three criteria, this is simply not enough for the “public interest” exception to apply. The majority opinion states that the issues presented will evade review because,
should the defendant prevail at the criminal trial, then no appeal would be permitted; and should the State prevail, then the public defender protocol would not be relevant on the defendant’s appeal unless the trial court refused to appoint counsel or counsel was incompetent, and even then, it would be relevant only to the extent it affected representation.
Op. at 604. The majority opinion then concludes that “[a] criminal appeal simply does not provide a mechanism for review of the caseload protocol.” Id.
The majority opinion seemingly rests on its conclusion that a criminal appeal “does not provide a mechanism for review of the caseload protocol;” however, this does not mean that the case protocol will avoid review. Issues similar to the ones presented here have not previously evaded review. Instead, issues concerning the case load protocol were litigated in a writ proceeding that was not moot. In Pratte, the very opinion that the majority relies on for asserting that the issues in this case will evade review, the appointment of public defenders to represent two of the three defendants in contravention of CSR 10-4.010 did not evade review by this Court. 298 S.W.3d at 881-85. For the same reason, the current case fails to meet the third prong of the public interest exception in that there is no indication that the issues presented “will evade appellate review in future live controversies.” Gurley, 361 S.W.3d at 414.
The issues as presented in Blacksher’s cases were only able to evade review after this Court issued an order allowing those cases to be resolved. While the majority opinion is correct that the “public interest” exception allows an issue that would otherwise be moot to be addressed by this Court “if there is some legal principle at stake not previously ruled as to which judicial declaration can and should be made for future guidance,” op. at 603, this is only true if that issue and the underlying facts of the case qualify it under the exception. In the current matter that is not the case;2 therefore, this Court does not have the discretion to address the oth*616er issues presented by the Commission’s writ petition.
To the extent that the majority opinion directs circuit courts as to how they should handle their dockets when the public defender’s resources are nearing their capacity, it is merely advisory in nature. See op. at 611 (stating that “[tjhe trial court should hold meetings in which the stakeholders undertake a good faith effort to develop strategies that will avoid the need to invoke the protocol, or will alleviate the need to continue operating under, the protocol where it already has been invoked.”). While this advice may be helpful, in my view, it unwisely abandons this Court’s “long-established practice of refusing to render advisory opinions[.j” Int’l Tel. and Tel Corp. v. Smith, 687 S.W.2d 194, 195 (Mo. banc 1985). Instead, the majority opinion provides an advisory opinion, which is disfavored by Missouri law and was recently condemned by this Court. State ex rel. Proctor v. Messina, 320 S.W.3d 145, 154 n. 6 (Mo. banc 2010). To render what is purely an advisory opinion “is outside this Court’s authority.” City of Springfield v. Sprint Spectrum L.P., 203 S.W.3d 177, 188 (Mo. banc 2006).3
Furthermore, even if the majority opinion were correct that the “public interest” exception applies and its opinion were not advisory in nature, its analysis, which relies on the potential conflict created by District 31’s appointment to represent Blaeksher, is out of line with this Court’s previous decisions holding that a potential conflict is not enough to preclude effective assistance of counsel. See Cooper, 356 S.W.3d 148; Krupp, 356 S.W.3d 142. In Cooper, this Court recognized that “the mere existence of a possible conflict of interest does not automatically preclude effective representation.” 356 S.W.3d at 155 (citing Helmig v. State, 42 S.W.3d 658, 680 (Mo.App.2001)). Instead, to prove that counsel’s representation of a defendant violated his Sixth Amendment rights, an actual conflict of interest must be demonstrated. State v. Roll, 942 S.W.2d 370, 377 (Mo. banc 1997). “In order to prove a conflict of interest, something must have been done by counsel, or something must have been forgone by counsel and lost to defendant, which was detrimental to the interests of defendant and advantageous to another.” Cooper, 356 S.W.3d at 155.
In Blacksher’s cases, there is no evidence that he suffered any adverse effects due to his representation by District 31. He has not alleged that he received ineffective assistance of counsel. He only received a suspended execution of sentence after being charged with three felonies and pleading guilty to two of those felonies. No evidence was presented that his choice to plead guilty was coerced by his counsel nor was any evidence presented that *617Blacksher’s representation by counsel was affected adversely by District 31’s caseload. Because Blacksher’s case did not go to trial, there certainly can be no allegations that his counsel was ineffective at that stage. Because of these facts, any conflict that the majority opinion seeks to prevent is potential in nature and, therefore, not actual grounds for Blacksher’s counsel to be found ineffective pursuant to Cooper and Krupp.
CONCLUSION
For the foregoing reasons, the issues presented in the Commission’s writ petition were moot after Blacksher pleaded guilty to and was sentenced for two counts and the third count was dismissed; therefore, the preliminary writ should have been quashed and this cause dismissed.

. As determined in the report of the special master appointed by this Court.


. As the majority opinion concedes, neither party in this proceeding sought to challenge or test the validity of 18 CSR 10-4.010, and the majority opinion, therefore, does not attempt to resolve that issue but gratuitously provides that an interested party could seek a declaratory action to challenge the overall validity of 18 CSR 10-4.010. Op. at 597-98.


. An advisory opinion in this case may prove no more helpful than the well-intentioned dicta contained in this Court's opinion in Pratte, 298 S.W.3d at 886-89, which was the most recent decision from this Court addressing the problem of the presumed underfunded public defender system. The underfunding of the public defender system may be beyond the competence of this Court in the sense that the role of this Court is to decide cases — not fix problems. When courts try to fix problems, unanticipated consequences sometimes lead to further confusion and complications. In deciding cases, this Court does have to declare the law. The constitution requires the state to provide certain indigent accused with defense counsel. This state has passed a statute that obligates the public defender's office to satisfy this state’s obligation to provide indigent accused with counsel when required by the constitution. When there is a conflict between obligations provided by statutes or regulations, the constitution is the supreme law and must be honored. Every set of facts that may be presented in future cases cannot be predicted; therefore, I am hesitant to opine an anticipated solution that would apply to every future scenario.